Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No: 26
My best beloved Friend
St. Petersburg August 25 1814

Mr. Harris was here last evening, and made me an offer of a House, which as times go is remarkably cheap, and I have thought it prudent to accept it upon condition that he will let us have it by the Month. the rent is 3500 Rubles it is the House in which Von Essen lived in the Place St Isaac. as I know not how you are going on, or at what time you expect to return, I have delayed taking any measures for procuring a House; but this offer appeared so eligible that I thought it would be imprudent to  neglect it, more especially as the price of every thing is encreasing beyond anything you can concieve. Wood is at present 14 R and they say in Town it will soon be 18 and everything else in proportion: and as the orders contained in your late Letters were very positive should you not return Mr Harris proposes to live in the House himself so that on the whole I thought it  was no great risk let what would happen For myself I had made up my mind to stay here untill your return and I do not propose to remove into Town untill the 1st. of October
I yesterday recieved a note from Mr Lewis stating that Lord Gambier had left England for Ghent and Mr H informed me that the Prince Regents speech was quite pacific I wish it may prove something more than a speech but our good friend suffers his hopes to run away with him. the very Debate which you mention he informed me “bore evident marks of a great change in the British Government in our favour” and he appear’d to be quite elated I cannot help laughing at the different effect produced by the same events upon him and our good friend L—— who viewed this debate in a very different light and could no where trace any thing like peace or friendship I confess I have no reliance upon the judgement of either the first is too often misled by the warmth of his feelings; and the other and the other has not feeling enough upon this subject, to enable him to have any judgement at all. all his hopes seem to be centred in one little point, and if the American Government should disappoint should Us, bewave of the event. nothing less than a Russian War.
If the good people at the Post Office would only let me have my letters when they arrive, I should be much indebted to them; though I suppose now it will make no difference, as you will be too much occupied to write me so often; indeed I cannot sufficiently thank you for your kind attention hitherto, as I have been fully conscious of the inconvenience with which it has been attended and should certainly think myself both ungrateful, and unjust, to ask as much after the meeting of the Commissioners. I shall now begin to expect you back very shortly as I suppose the business must soon be decided after the meeting We are to have no encrease of the Diplomatic Corps untill after the Emperors return at present he takes no notice of them whatever Mr. Nestlerode has the Portfeul untill his Majesty leaves Petersburg he is then to accompany him
Mr. Harris I suppose writes you all this information much more correctly than I can he is very intimate with the Count—.
Adieu my best Friend, may every blessing await you, is the earnest prayer of your affectionate Wife
L. C. Adams
P. S. I am happy to hear that the news from America looks so well and I hope it will still be better. I do not like the appearance on the Lakes, there seems to be a backwardness in our Commander there, that looks very suspicious—
I have just done reading the Life of Cicero, (dont laugh and there is a passage in it concerning the defence of Republic’s, that has struck me most forcibly, and is certainly the most applicable to the present state of our Country, of any thing I ever met with were the passage not too long I would transcribe it, but my paper is full and I have not time. I can only say this was a man to be adored.
Adieu once more the weather has been unusually cold, and my poor head is quite disorder’d according to custom

